COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Frank and Senior Judge Baker
Argued at Norfolk, Virginia


LARRY RAGLAND BRIGGS
                                          MEMORANDUM OPINION * BY
v.   Record No. 1920-98-2                  JUDGE JOSEPH E. BAKER
                                            SEPTEMBER 21, 1999
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                       Thomas N. Nance, Judge

           Gregory W. Franklin, Assistant Public
           Defender (David J. Johnson, Public Defender,
           on brief), for appellant.

           Leah A. Darron, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.


     In this appeal by Larry Ragland Briggs (appellant) from his

bench trial conviction by the Circuit Court of the City of

Richmond (trial court) for possession of cocaine, the sole issue

presented is whether the trial court erred in denying appellant's

motion to suppress the evidence which appellant asserts was

unlawfully obtained as a result of the seizure and search of his

person.   Finding no error, we affirm the judgment of the trial

court.

     When a motion to suppress is reviewed on appeal, the burden

is on the appellant to show that the trial court's decision, when

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
the evidence is considered in the light most favorable to the

prevailing party, constituted reversible error.      See Fore v.

Commonwealth, 220 Va. 1007, 1010, 265 S.E.2d 729, 731, cert.

denied, 449 U.S. 1017 (1980).    "We review the trial court's

findings of historical fact only for 'clear error,' but we review

de novo the trial court's application of defined legal standards,

such as 'reasonable suspicion' and 'custodial interrogation,' to

the particular facts of the case."       Ford v. Commonwealth, 28 Va.

App. 249, 255, 503 S.E.2d 803, 805 (1998) (citing Ornelas v.

United States, 517 U.S. 690, 700 (1996)).

        As the parties are familiar with the record, we state only

those facts necessary to an understanding of this opinion.      The

record discloses that on March 5, 1998, at 3:15 a.m., appellant

was brought before a magistrate on the charges for which he was

convicted.    Sometime after midnight on that date, while in a

patrol vehicle, Officers Small and Hurley of the Richmond Police

Department observed a vehicle disregard a stop sign.      The officers

activated their emergency equipment and signaled the vehicle to

stop.    After traveling approximately one-half block, the pursued

vehicle "squealed" to an abrupt stop.      Appellant, who was seated

in the back seat of the car, immediately "jumped out of the

vehicle and took off running," after which the pursued vehicle

immediately "took off."

        Small ran after appellant, stopped him about one-half block

away, and "directed him towards the wall so he had no where to

                                 - 2 -
run."       Small obtained appellant's consent 1 and, "as a safety

precaution," patted appellant down for weapons.         When Small

touched appellant's right front pants pocket, appellant "jerked

away."       When Small attempted to complete the pat-down, and again

touched appellant's right front pocket area, appellant once more

"jerked away."       In an effort to determine the reason for

appellant's action of preventing completion of the pat-down, Small

then handcuffed appellant, reached into appellant's right front

pocket and recovered a plastic bag containing cocaine and a

four-inch metal rod which Small testified could be used as a

weapon.

        In his brief on appeal, appellant presents an argument not

made to the trial court in support of his motion to suppress.        He

now makes the additional assertion that Small "used excessive

force in effecting the stop."       Because the sole issue upon which

this appeal was granted is limited to whether the trial court

        1
       The following was developed by cross-examination of
Officer Small:

               Q.   . . . you asked [appellant] if you
                    could pat him down and he said no,
                    didn't he?

               A.   No, he did not say no.

                *       *      *      *       *     *       *

               Q.   You're saying he said yes to you patting
                    him down while he is spread eagle
                    against the wall?

               A.   Correct.

                                    - 3 -
erroneously failed to grant appellant's motion to suppress, and

the "excessive force" argument was not presented to the trial

court at the suppression hearing, it will not be considered on

appeal.   See Rule 5A:18; Buck v. Commonwealth, 247 Va. 449,

452-53, 443 S.E.2d 414, 416 (1994).

     The contention made at trial, and which we now consider, was

whether there was an unlawful search and seizure without

reasonable suspicion or probable cause.

     "A police officer may stop and detain a person 'for purposes

of investigating possible criminal behavior even though there is

no probable cause to make an arrest.'"    Ford, 28 Va. App. at 255,

503 S.E.2d at 805 (quoting Terry v. Ohio, 392 U.S. 1, 22 (1968)).

"A general suspicion of some criminal activity is enough, as long

as the officer can, based on the circumstances before him at the

time, articulate a reasonable basis for his suspicion."    Hatcher

v. Commonwealth, 14 Va. App. 487, 490, 419 S.E.2d 256, 258 (1992).

See Terry, 392 U.S. at 21.   There is no bright line rule to follow

when determining whether a reasonable and articulable suspicion

exists to stop an individual.   "[I]nstead the Court must look at

the totality of the circumstances or the whole picture."    Beckner

v. Commonwealth, 15 Va. App. 533, 539, 425 S.E.2d 530, 534 (1993).

In viewing "the whole picture," the Fourth Amendment requires not

that such determinations always be correct, but that they always

be reasonable.   See Illinois v. Rodriguez, 479 U.S. 177, 185

(1990).   Thus, it is not required that the articulated facts show

                                - 4 -
that criminal activity actually is afoot, only that it may be.

See Richards v. Commonwealth, 8 Va. App. 612, 617, 383 S.E.2d 268,

271 (1989) (citing United States v. Sokolow, 490 U.S. 1, 7

(1989)).

     "Once a police officer has properly detained a suspect for

questioning, he may conduct a limited pat-down search for weapons

if he reasonably believes that the suspect might be armed and

dangerous."   Williams v. Commonwealth, 4 Va. App. 53, 66, 354

S.E.2d 79, 86 (1987).   To support the pat-down, the officer must

be able to point to articulable facts from which he could

reasonably infer that the defendant was armed and dangerous.     See

James v. Commonwealth, 22 Va. App. 740, 754, 473 S.E.2d 90, 92

(1996).

           "Among the circumstances to be considered in
           connection with this issue are the
           'characteristics of the area' where the stop
           occurs, the time of the stop, whether late
           at night or not, as well as any suspicious
           conduct of the person accosted such as an
           obvious attempt to avoid officers or any
           nervous conduct on the discovery of their
           presence."

Williams, 4 Va. App. at 67, 354 S.E.2d at 86-87 (quoting United

States v. Bull, 565 F.2d 869, 870-71 (4th Cir. 1977), cert.

denied, 435 U.S. 946 (1978)).

     After seeing the car in which appellant was riding commit a

traffic offense, the officers activated their vehicle's

emergency equipment to signal the offending car to stop.     When

that vehicle stopped abruptly, appellant fled from the vehicle,

                                - 5 -
as the car proceeded to drive quickly away.   Based on these

circumstances, Small could reasonably infer that appellant may

be engaged in criminal activity, thus justifying appellant's

detention.

     Small also reasonably believed that appellant might be

armed and dangerous.   He obtained appellant's consent to conduct

a pat-down search.   The encounter between Small and appellant

occurred late at night, and immediately after appellant had

suspiciously fled from a car the officers had attempted to stop.

At the time he apprehended appellant, Small was separated from

Hurley by approximately one-half block.   He was, therefore,

entitled to conduct a pat-down of appellant's outer clothing in

the interest of officer safety.   Moreover, when appellant

resisted attempts to merely pat the exterior of his right pants

pocket, Small was justified in reaching into the pocket to

ensure that appellant was not there hiding a weapon.   See State

v. Kearney, 443 A.2d 214, 216 (N.J. Super. Ct. App. Div. 1981)

(holding that a police officer properly reached into the

defendant's pocket when the defendant repeatedly backed away and

thwarted the officer's attempt to pat-down the defendant).




                               - 6 -
     For the reasons stated, we find that no Fourth Amendment

right of appellant was violated.   Accordingly, the judgment of

the trial court is affirmed.

                                                        Affirmed.




                               - 7 -